         Case 1:20-cr-10134-DJC Document 191 Filed 12/11/20 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                       )
               Plaintiff,                      )
                                               )
               v.                              )       Criminal No.: 20-10134-DJC
                                               )
MATTHEW DRAYTON, a/k/a “Ma,”                   )
    a/k/a “Teddy Bear,” et al.,                )
                  Defendants.                  )

    UNITED STATES’ BILL OF PARTICULARS FOR FORFEITURE OF ASSETS

       The United States of America, by and through its attorney, Andrew E. Lelling, United

States Attorney for the District of Massachusetts, hereby files the following Bill of Particulars

for Forfeiture of Assets.

       On July 21, 2010, a federal grand jury sitting in the District of Massachusetts returned a

one-count Indictment charging Matthew Drayton, a/k/a “Ma,” a/k/a “Teddy Bear” (the

“Defendant”), and others, with Conspiracy to Distribute and to Possess with Intent to Distribute

Cocaine and Cocaine Base, in violation of 21 U.S.C. § 846 (Count One).

       The Indictment included a Drug Forfeiture Allegation, which gave the Defendant notice

that the United States intended to seek forfeiture, pursuant to 21 U.S.C. § 853, upon conviction

of the Defendant of the offense set forth in Count One of the Indictment, of any property

constituting, or derived from, any proceeds obtained, directly or indirectly, as a result of such

offense; and any property used, or intended to be used, in any manner or part, to commit, or to

facilitate the commission of, such offense.

       Pursuant to, and without limiting in any manner the Drug Forfeiture Allegation of the

Indictment, the United States hereby gives notice that it is seeking forfeiture of, without limitation,

the following specific property:
           Case 1:20-cr-10134-DJC Document 191 Filed 12/11/20 Page 2 of 2




      a.       $10,902 in United States currency, seized from 115 Moreland Street, Roxbury,
               Massachusetts, on or about June 24, 2020.

                                                 Respectfully submitted,

                                                 ANDREW E. LELLING
                                                 United States Attorney



                                          By:    /s/ Rachel E. Goldstein
                                                 KAITLIN O’DONNELL
                                                 TIMOTHY E. MORAN
                                                 RACHEL E. GOLDSTEIN
                                                 Assistant United States Attorneys
                                                 United States Attorney=s Office
                                                 1 Courthouse Way, Suite 9200
                                                 Boston, MA 02210
                                                 (617) 748-3100
Dated: December 11, 2020                         Rachel.Goldstein@usdoj.gov




                                             2
